La Rossa: United States Attorney enclosing to the Jury said he referring to Taliento received no promises that he would not be indited. So, I most respectfully submit that the impression that was given to that Jury on both the Government’s direct case and the cross examination by Petitioner’s Counsel was that the witness was taking his chances in coming before that Court and testifying that he still could be indited, that he still could be prosecuted, that he had no assurances from anyone, anyone particularly meaning any member of the Government.
Harry A. Blackmun: (Inaudible)?
La Rossa: Yes Sir, I am. I am stating that this absolute perjury with respect to this witness’s testimony and that is pouring out by the Government’s affidavits and opposition.
Harry A. Blackmun: Well, you characterized it as perjury rather than misunderstanding on Taliento’s part?
La Rossa: That is correct Sir.
Harry A. Blackmun: Did you go so far?
La Rossa: No, I do not believe I do Mr. Justice Blackmun, I do not think I have to. I think whether he misunderstood or not, certainly the Assistant United States Attorney in that Court room had no right to misunderstand and as I will get to further in my argument, he should have had an absolute knowledge that the witness Taliento was testifying before that Jury with an absolute grant of immunity given to him by an Assistant United States Attorney.
Warren E. Burger: It carries out a little beyond if in fact, the Assistant United States Attorney did not know and was making the argument in good faith. If then, it is not true, does that weaken your position?
La Rossa: No Sir, I do not believe so. I think that if our foundation of Constitutional safe guards has to depend upon the fortuitousness of the fact that the Assistant United States Attorney trying a case, and the Assistant United States Attorney who makes the assurances to a particular witnesses one and the same, then we are on rather weak case. I refer to Judge Palmer’s decision, a District Court decision in the Southern District in New York and application of Kapatos(ph) where he said referring to the Napeu decision, I do not think that an accused right as defined by a Napeu should depend on the fortuitous circumstance, but the District Attorney, you conducts the prosecution and the investigation be one and the same. And since I am referring to that Mr. Chief Justice, may I also bring to the Court’s attention, the Hawkins decision from the Fifth Circuit which clearly states basically the same thing and the Circuit Court there at that time, in 1963, decided that at that time, these witnesses so testified the Government must be judged with the knowledge that the testimony was false. There is another fact at here too. If we carefully read the Assistant United States Attorney’s affidavit, wherein he tells us that he made a grant of immunity. He tells us that it was agreed upon between Taliento, his Attorney and he, the Assistant US Attorney, it was understood and he also tells us that this was after conference, with the Federal Bureau of Investigation. Now, those of us who events on experience in the Federal Court know that the Federal Bureau of Investigation and the case agent who handles a particular case, and in this particular case that happened to be Agent Axton, who was a witness of this trial, would be the one who received this information. So, not only does the Assistant US Attorney who gave the grant of immunity of the Grand Jury, know about this, but we must assume that Agent Axton and the Federal Bureau of Investigation had the same knowledge.
Thurgood Marshall: Is there anything in the records to show the power of an Assistant US Attorney to grant immunity?
La Rossa: Well, the affidavits in opposition Mr. Justice Marshall, state that an Assistant US Attorney has no authority to grant immunity and an affidavit from Mr. Hoey suggest that this can not be done and Judge Rio’s decision was based in part on the fact that our Assistant US Attorney has no right to grant immunity. But I respectfully submit to this Court that if a hearing was held at that time, I as a former Assistant US Attorney in that District could have testified as could any Assistant in that office, that grants of immunity were made in the regular course, to get a witness to cooperate with the Government. It was a known fact.
Thurgood Marshall: And the US Attorney did he know about it?
La Rossa: At times, he did Sir if it was important.
Thurgood Marshall: Well, I am saying do you mean that US Attorney can grant immunity to amend charge with treason and nobody has to know about it? And, it is infected?
La Rossa: Well Mr. Justice Marshall, my I add one thing and I say yes, it is.
Thurgood Marshall: It is?
La Rossa: Yes Sir and further than that, if that man under that grant of immunity testified before that Grand Jury and then that testimony was introduced against themselves, would this court uphold one?
Thurgood Marshall: I did not talk about the Grand Jury, I am talking about the prosecution.
La Rossa: Yes Sir, I understand your point.
Thurgood Marshall: You say that the Assistant US Attorney can say that you are charged of treason but I grant you immunity and you will not be prosecuted.
La Rossa: Well, Mr. Justice Marshall, I do not know --
Thurgood Marshall: You could, well let me ask you this.
La Rossa: I do not know what there is particular regulation with treason.
Thurgood Marshall: If an Assistant US Attorney told this man that you would not be prosecuted, could Mr. Lee prosecute him?
La Rossa: I do not believe so, no Sir. But—
Thurgood Marshall: But the Attorney General ordered to prosecute him. The present United States ordered to prosecute?
La Rossa: I do not believe Sir. I think this Court would prohibit as prosecution.
Thurgood Marshall: What grounds do you have for that?
Speaker: I may add the Solicit General in his brief—
Thurgood Marshall: What grounds do you have for that?
La Rossa: Due process and fair play, may it please the Court. That one who gets the assurance of an Assistant US Attorney, acting on behalf of the Justice Department and not District. He should be absolutely allowed to rely upon any promise that is made to him by any member of that staff. I respectfully submit to this Court that that office is one entity. And that any assistant acting on for the authority of the United States Attorney who acts on for the authority of the Attorney General—
Thurgood Marshall: You and I know that this -- how many US Attorney to have summoned this?
La Rossa: I would guess 75 or 80?
Thurgood Marshall: In any one of those 80 on a well built up case that the Governor worked on for 10 years, but just on his own will say, I guarantee you will be President.
La Rossa: If that particular witness acts upon that—on that belief and understand—
Thurgood Marshall: No, I am asking that can he grant him effective immunity from prosecution? And you know what effective means.
La Rossa: Yes, I do and I do believe he can and so does the Solicitor General because in his brief, he openly states, Mr. Justice Marshall, that if an Assistant US Attorney did give such a grant of immunity, the Government would honor such a grant. Solicited General—
William J. Brennan, Jr.: (Inaudible)
La Rossa: No Sir, he was not.
William J. Brennan, Jr.: (Inaudible)
La Rossa: Yes Sir, I believe it is.
William J. Brennan, Jr.: Do you reason have and did not why he was (Inaudible)?
La Rossa: Yes Sir, in the affidavit of an Opposition to the motion, the Assistant US Attorney states “I gave him immunity”.
William J. Brennan, Jr.: That is the reason why (Inaudible)
La Rossa: I assume that is. We have never had a hearing on this, and the hearing has been denied throughout on the issue of whether or not an actual immunity was given or not. But I take the affidavit of the Government in opposition, when an Assistant US Attorney still an Assistant US Attorney at the time of the motion, I may add, states unequivocally, “I give him immunity, it was understood and agreed by the parties including Mr. Taliento that Mr. Taliento’s Counsel would not let him testify unless he did get such a grant of immunity, and the fulfillment of the agreement according to that affidavit, Mr. Justice Brennan, is that the witness Taliento would then testify at the trial. When Mr. Taliento testify and petitioner's trial, he completed the agreement. There was nothing left for him to do.
Byron R. White: You then have to let us assume that the promise was made in the first place you describe that Assistant US Attorney and then in further conferences, the United States Attorney said, I understand that the promise has been made to you but I want you to know that there was no authority to do it and I do not affirm that and I want to let you know that you will be prosecuted or that you maybe prosecuted. You have to take your chances and that is the end of the conversation. Then, how should the witness testify at the trial when he is asking questions?
La Rossa: They should testify at the trial truthfully. However--
Byron R. White: I was made a promise but it was purportedly revoked.
La Rossa: Exactly.
Byron R. White: And, let us assume that he did go. He said -- let us assume that he testify exactly as he did here.
La Rossa: Yes Sir.
Byron R. White: But nevertheless at the time of the trial, he thought he could be prosecuted.
La Rossa: Then Mr. Justice White, he should testify—
Byron R. White: (voice overlap) you should have told that.
La Rossa: He should have stated exactly what he said on the -- Assistant US Attorney should have corrected the entire facts.
Byron R. White: The important facts for the Jury, I suppose, is whether or not he thought he could be prosecuted at that time.
La Rossa: Yes Sir, and whether--
Byron R. White: What about the important fact?
La Rossa: Two things, whether or not he could be prosecuted.
Byron R. White: I agreed that there is wholly another question where he told the exact treason or not--
La Rossa: Yes Sir.
Byron R. White: But in terms of the impact on the Jury, the question is whether or not he thought he could be prosecuted at that time, in terms of the impact to this.
La Rossa: Yes Sir, I have a tendency to agree with you however, I do believe that the Defendant would have had the right to rebut this understanding that he had, even though it was as assumed that it was—
Byron R. White: Oh, it might come up sometime if the prosecuted him that whether or not the first promise was (Inaudible).
La Rossa: No Mr. Justice White that is not what I am referring to. What I am suggesting is assume as you said it, that the witness had the understanding. That he might be prosecuted or as in fact, the truth is he could not have been prosecuted. Then, that fact should have been made known to the Defendant and his Counsel for whatever use they so choose because I respectfully submit this had to be close issue. It was a one witness case and the witness’s credibility is the only important thing in the petitioner's trial.
Byron R. White: I don't know how you tied that up with the credibility if you thought he could be prosecuted and still testified. It might have a lot to do with whether or not, he would testify.
La Rossa: That is correct. Mr. Justice White, we are assuming that what he says has to be accepted as a truism, even though in fact there is not truth to it. And I submit to you that if you got up on the stand and made any kind of a false erroneous statement, whether it was in truth something he believed to be true or not, the Assistant US Attorney prosecuting that case would have the duty to come forward, and correct that false impression. I refer very quickly to someone who makes a mistake about testifying before the Grand Jury. If a witness stood before the Court and when asked “did you ever testify before a Grand Jury?” answered honestly “No” because he forgot that he had testified before that Grand Jury. Then I respectfully submit Mr. Justice White, that the Assistant US Attorney must come forward and say “The witness’s an error”. He did testify before the Grand Jury. Here, whatever the witness believed to be true, the US Attorney and the Government had a duty to come forward and say “Here, you did ever grant him immunity”
Speaker: Regardless, I view your argument regardless of its impact on the -- regardless of the significance in terms of the credibility of the witness?
La Rossa: Yes Sir. I do believe that the truth of the transaction would be extremely important. I believe so as the trial advocate and for no other reason, I think that a Jury is seeing a witness, testifying whether or not he believed he had an absolute grant of immunity. But if that Jury knew that he had an absolute grant of immunity and further that the agreement went one step beyond that. It said you must testify in the petitioner Giglio’s Trial, then they would have the right to believe that it was a biased interested witness, and they would have the right to look at his testimony again and to determine whether or not they should closely scrutinize it. That is—
Warren E. Burger: Mr. La Rossa, had there been no reference at all to this subject in closing argument, the constitution would your position being the same at it is now?
La Rossa: Mr. Chief Justice, I do not believe it would be strong, quite frankly.
Warren E. Burger: Just the difference in the strength?
La Rossa: Yes Sir, I think the fact that the Assistant US Attorney uses this in his closing argument, that fact alone gives it such a greater amount of credibility to the Jury because now, the Assistant US Attorney is making the same statement that he did for the Jury. So now that Jury and we must assume that it is an unsophisticated Jury because under this Court’s rulings with respect to Jury selection now, we are getting unsophisticated Juries. We are not getting Juries that have had five and six time been Jurors in the past,we are getting Jurors now that have only sat on one occasion. So when the witness says “I do not whether I still could be prosecuted and I think I may still be able to be prosecuted”, and then someone, representing the United States Government stands before that Jury and emphasizes the very same fact, then the degree of truth I think is enlarged. So, I do believe Mr. Chief Justice that the fact that the Assistant US Attorney in his closing statements mentioned this and accentuated it to the Jury makes it a much stronger situation and it would be out --
Warren E. Burger: Would the United States Attorney who first made the promise if there was one was made, still would the Government --
La Rossa: Yes Sir. More than that Mr. Chief Justice and it was still with the Government when he submitted the affidavit, which was long after all the appellate process. He was still with the Government until few months ago. He was an Assistant US Attorney, I do believe this year. At sometime this year, he left that office. But when he made that affidavit, stating, this is why I am puzzled of the Solicitor General’s question of the truth of the affidavit because it was an affidavit submitted by the Government in opposition to the petitioner's motion for a new trial. Where they state in that affidavit, one that he is an Assistant US Attorney at the present time Mr. Justice White, and two, that the acts that he refers to were done at the time when he was an Assistant US Attorney. Mr. Justice Marshall asked me the size of the office of the Southern District in New York. I think the size of the office of the Eastern District of New York might become more important because at the time this case was tried, I do not believe there were more than 10 Assistant US Attorneys in the Criminal Division, and Carl Golden, the Assistant US Attorney, who tried the case was in the Civil Division and brought over specifically to try this case. I have no absolute proof to give this Court that Mr. Golden knew of the existence of this agreement or did not know of it. I am in no position to dispute his affidavit quite frankly, but it is the petitioner's position with respect to that, that he should have known about it, that he has an absolute duty to inquire that if Mr. DiPaola of the Assistant US Attorney who granted this immunity, decided not to tell him, or forgot it, or in any way made a mistake here, this Court can not pass that burden on the petitioner.
Warren E. Burger: Mr. La Rossa, based upon the Appendix that I have before me, there is a gap that perhaps you can refresh me on.
La Rossa: Yes Sir.
Warren E. Burger: You recall in there was cross examination, by Defense Counsel about Taliento’s appearance before the Grand Jury, when he was trying to elicit from him the response that he went there to help himself.
La Rossa: Yes Sir.
Warren E. Burger: He answered that -- justifies that I was supposed to be before the Grand Jury, and then there was a break in brackets, at this point of the witness memory was refreshed as to the testimony. He gave him the Grand Jury, and the Court asked does that refresh your recollection and can you—
La Rossa: Yes Sir.
Warren E. Burger: Can you fill in the gap -- what—
La Rossa: Yes Sir, I can and what they did, what they did would show of the witness’s Grand Jury where he testified at the Grand Jury, Mr. Chief Justice, that he was at the Grand Jury to help himself. And the question was asked, “Did you tell the Grand Jury at that time or does this refresher recollection that you told the Grand Jury at that time that were there to help yourself? And he said “Yes, it does refresh my recollection that I told the Grand Jury that I was there to help myself”. That question and answer was given during the trial.
Potter Stewart: Mr. La Rossa it is of no significance I suppose but, where is the Petitioner now? Is he still incarcerated?
La Rossa: No Sir. Mr. Justice Holand released him on bail after this Court granted the petition for cert.
Potter Stewart: He has served some part of the sentence?
La Rossa: He has. This was his first time he had ever been involved with the law if I may add and bail was refused in the Circuit Court level.
Potter Stewart: So, how do you deal with the meeting between the Taliento and the other Assistant US Attorney shortly before the trial on this case in which the affidavit show that whatever might have been said at the time of the Grand Jury testimony, that this mean the affidavit show that no assurances were given, either to Taliento’s Lawyer or to the Taliento’s father and son, except that they would have to rely on the good judgment and conscience of the Government.
La Rossa: I do believe Mr. Justice Stewart that this Court should ignore those affidavits completely. It was submitted in opposition for the Defendant’s motion without the right of confrontation on the pointer against Texas. We do not know whether these actually did occur. But let us assume that they did occur. Let us assume that Mr. Hoey said that you have no grant of immunity. You must go in there and testify. But then when the witness does testify, see at the point of that meeting, he still has not completed his immunity bargain. That is the petitioners point with respect to --
Potter Stewart: That pro clo was -- (voice overlap).
La Rossa: Was to testify at the trial.
Potter Stewart: To testify against your client.
La Rossa: Exactly. But the day the he sworn in on trial and testifies. Then, we go back to Mr. DiPaola, the Assistant US Attorney who granted him the immunity and we examined all of the conditions he put forth in that and we find that Mr. Taliento complied completely with them and therefore his grant him immunity is whole, secure and should have been made known on that Court room. Whatever occurred, with respect to Mr. Hoey at that meeting and we do not know what happened, because we never give the opportunity to ask anyone.
Potter Stewart: Well, we do have sworn affidavits.
La Rossa: We do have sworn affidavits.
Potter Stewart: And, that is the same quantity and quality of proof upon which you rely as to the earlier meeting, the sworn affidavits.
La Rossa: Yes Sir, but my sworn affidavit comes from the Government’s affidavit and opposition, not from mine.
Potter Stewart: Right.
La Rossa: Mr. Justice Stewart. As a matter of fact, the Solicitor General interestingly enough, disputes the fact that this meeting ever occurred and puts forth untested affidavits as truth with respect to the Hoey meeting subsequent to the Grand Jury. I submit that an affidavit of an Assistant US Attorney at the time an Assistant US Attorney and under the pressures that he must have been under when he did prepare this affidavit, submitted it to the Court. It must be considered by this Court to be true. Why else would it be given and why was he retained as an Assistant US Attorney months and years after this occurred. But again, I have never had the opportunity to ask anyone of these questions. The hearing has been denied throughout. But I submit that going back to the affidavit of Mr. DiPiola, and I only have a few moments left, where he is very specific about this and I assume that this affidavit was read and re-read and everybody must have had a voice in it. Mr. Hoey was very confident and good US Attorney, and I am sure everybody sat down and read this and just did not submit it. But, he talks about Taliento and Giglio being arrested in the rain before the United States Commissioner. Then he says in the last paragraph of the first page subsequent there to, and after conferences with Special Agent Albert O. Axton of the FBI, the case agent of the trial and a witness for the Government of the trial. Your deponent conferred with the counsel for the witness Taliento, present at the conference was the Attorney for the witness, and the witness, and Mr. DiPiola. It was agreed, that if Robert Edward Taliento would testify before the Grand Jury as a witness, for the Government that he would be named as a co-conspirator and would not be invaded, his Attorney would not permit Robert Edward Taliento to testify before the Grand Jury if he was going to be indited. Paragraph, and this is written by a Lawyer may it please the Court, it was further agreed and understood, and I submit that those words become very important. That he, Robert Alec Edward Taliento would sign a waiver of immunity from prosecution before the Grand Jury and that, if he eventually testify as the witness for the Government, at the trial of the Defendant Giglio, he would not be prosecuted. That is not an equivocal statement.
Speaker: This case comes here originally a motion to.
La Rossa: For a new trial Sir.
Speaker: For a new trial on the basis of newly discovered evidence.
La Rossa: That is correct.
Speaker: Was there a hearing?
La Rossa: No Sir, there was not.
Speaker: Just an affidavit?
La Rossa: That is correct.
Speaker: Were there any findings?
La Rossa: Yes.
Speaker: I mean other than just the denial of the motion?
La Rossa: Well, Judge Real found that number one, the US Attorney was the only one to give such an immunity. I could question that.
Speaker: There are some square conflicts between these affidavit are not there?
La Rossa: With respect to what?
Speaker: As to the fact, as to fact?
La Rossa: No Sir. All factual --
Speaker: Upon Mr. Golden affidavit?
La Rossa: Mr. Golden’ s affidavit has conflict with Mr. DiPaola’s --
Speaker: What is going to be?
La Rossa: Another Assistant US Attorney --
Speaker: There is a conflict between the two of you.
La Rossa: No Sir. Mr. Golden says I was never told of this. Find this—
Speaker: You said that the DiPaola’s that he had never granted him immunity?
La Rossa: He said that Mr. DiPaola said that if he did not testify, indict him. Basically, those kind of words.
Potter Stewart: Well, if that is his affidavit, he said as much of DiPaola said that he had never granted him immunity. Mr. DiPaola further advised that Mr. Taliento had not been granted immunity, that is on page 139 A.
La Rossa: I beg your pardon, you are correct. There is an absolute conflict of fact.
Warren E. Burger: I take it Mr. La Rossa that the essence of your argument is that whatever understanding disagreements, discussions there are about, not indicting or indicting must be disclosed.
La Rossa: Yes Sir.
Warren E. Burger: And whether there is in fact a binding to grant immunity or whether there is not. Just there have been discussions that he could be a reasonable man who believe that the prosecution was not going to be pursued, even if it could legally be pursued. That circumstance must be disclosed to the Jury.
La Rossa: As this Court held in that view, yes, may it please the Court and Mr. Chief Justice in that view, this Court said just the fact that consideration maybe givento this man and there was a question about that too. But in that view, this Court held that that should have been made known to the Court and Jury. We go all up further—
Potter Stewart: I do not understand you to be asserting here because you do not need to that the prosecution has duty on its own motion to disclose it to the Jury. But only that upon cross examination, the witness has -- if the witness does not tell the truth in response to questions in that area, then it is denial of due process.
La Rossa: That is correct Mr. Justice Stewart. At that point, Government must come forward.
Potter Stewart: You do not assert that the prosecution has an absolute right on its own motion to disclose all this.
La Rossa: Absolutely your honor, absolutely your honor. If the witness had admitted that he had immunity and at the end of it, the Government would have no burden and the Jury would be able to assess the witness’s credibility with respect to that. I see both my lights are on. Thank you very much.
Warren E. Burger: Thank you Mr. La Rossa. Mr. Solicitor General?
Erwin N. Griswold: Mr. Chief Justice, and may it please the Court. I think the petitioner began by giving very selective view of the facts of this case, thought I think that now, most of facts are out on the table as basis of the questioning in the last five or 10 minutes. I would like to take the petitioner’s contentions in this order. First, the petitioner contends that the Government witness Taliento lied and truly what it is. He did not tell the truth to the Court, and that the Government knowing that he did not tell the truth failed to correct, and the petitioner also urges that the case was in some way shaky anyway with this Taliento was the only witness for the Government. I want to start with that second point first. I think it should already be clear to the Court that Taliento did not lie at all in this trial. I think when the Court granted Certiorari in this case. It may have been under the opinion on the basis of the facts that had been presented to it and the petitioner agreed that there had actually been perjury committed in this case and the Government had failed to correct it that there had been perjury in this case on a substantial issue if Government had failed to correct it, I do not think we would be here. But, there was no perjury in this case. What happened was this. That the Grand Jury hearing was two years ago, a week before the case comes up for trial, Mr. Golden begins his preparation for Trial US Attorney. He contacts the US Attorney who had handled the case and the Grand Jury asks that US Attorney whether any immunity or promises had been given to Mr. Taliento and was informed that Taliento had not been indicted because he was a young man, he was 19 at that time that this happened. That the Government felt that he had been over reached by the older man, Giglio who really can get into this later—set up the whole transaction.
Warren E. Burger: How old is Giglio?
Erwin N. Griswold: Giglio as about 26 or 27 at time.
Warren E. Burger: What you are presiding now is what the Trial and the Assistant attributed in his affidavit?
Erwin N. Griswold: That is correct, that is correct, that is correct. This is from Mr. Golden’s affidavits. And however, it was also made clear Mr. Golden that it was understood that Taliento would be a witness for the prosecution and that was also a reason he was not being -- that he would not be indited. Now, with this in mind, Mr. Golden contacted Mr. Taliento, the witness. Mr. Taliento told Mr. Golden that he would not testify. Now, if there had been any agreement before hand and we only know of that from an affidavit, two-and-a half years after the event, that if there was any agreement before hand and Mr. Taliento said he would not testify. That agreement was over. Now, Mr. Golden asked Mr. Taliento, I would be coming to his office and talk to him. Mr. Taliento came in. He came in with his father and Mr. Taliento’s father said “I would rather have my son alive than have him testify and he is not going to testify in this case”. Mr. Golden then set up a meeting with Mr. Darienzo who had been Taliento’s Lawyer at the time of the Grand Jury proceedings and who was still Taliento’s Lawyer, Mr. Darienzo, Taliento’s father and as Mr. Hoey, the US Attorney himself to come to the meeting. And, they had several meetings on discussing this point with the Lawyer -- everyone involved. The result of these meetings was that whatever had been done before was made perfectly clear to Mr. Taliento that if he did not testify, he could still be indited and prosecuted. And, Mr. Hoey said to him, he should have been and could be still prosecuted if he would not testify. It was also made clear to him in the presence of his Lawyer that if did testify and here I think, I would like to quote Mr. Hoey’s affidavit at page 144A said “Mr. Darienzo did not claim that his client Robert Taliento received immunity or was made any promises. No assurances were given to Mr. Darienzo or to the Taliento’s except that they would have to rely on the good judgment and conscience of the Government.” So, here is Mr. Taliento, the witness for the Government, going into trial. It was perfectly obvious to everyone he had not yet been indited.
Thurgood Marshall: What is your construction of the good judgment and conscience of the Government?
Erwin N. Griswold: I think the Government was holding over Mr. Taliento’s head, the possibility that he could still be indicted if he did not testify or if he got up and instead of testifying the same way he had in previous times, changes his testimony to make it more favorable to the Defense.
Thurgood Marshall: What makes Taliento, that a true judgment, a good conscience that if he was at least an extremely good witness, he would not be prosecuted.
Erwin N. Griswold: I think he probably did not, if he screwed it that way and that is the way—.
Thurgood Marshall: Is that a promise?
Erwin N. Griswold: I think what it was was something less than a promise, but certainly an indication to it. That if he testified, the likelyhood was that he would not be prosecuted and Mr. Taliento testified that way. He was questioned as to whether anyone had made an absolute promise to him, they would not be prosecuted, and he said no. But if you read -- if you read his testimony, he made it pretty clear that he understood, that he would likely not to be prosecuted, but no one had tended down kite for him. You know, this was not a SEC registration, this was a scared witness testifying in a trial, being cross examined, and I submit that if the Court knows about the meetings that took placed before this Trial and then reasons this to Taliento’s testimony, all Mr. Taliento was doing was reflecting what Mr. Hoey had said to him.
Byron R. White: No, what bothers me as a matter of the facts and that is what you are now discussing is that the witness Taliento on cross examination said this, he said “Nobody told me, I would not be prosecuted”. In any order of Mr. DiPaola’s affidavit and he says, “If you have actually testified as a witness for the Government, at the Trial of the Defendant Giglio, he would not be prosecuted.” Now, those, -- see there was no perjury in this case, but those are just two statements, a 180 degrees apart.
Erwin N. Griswold: I do not think there is far apart as they seem -- you keep in mind the context--
Byron R. White: Quid pro quo, but you already deliver the quid pro quo. He had already testified on direct examination for the Government against Giglio.
Erwin N. Griswold: Now, what I was suggesting your honors that in the context of his testimony, he is there on Trial being crossed examined. He may well --
Byron R. White: Yes, after his direct testimony.
Erwin N. Griswold: He may well have understood this to be question as to whether he had a deal with the Government, it was 4, 5 pages about whether he had a deal with the Government, and he did not try do deny that he expected that the --
Byron R. White: Well, his words were and nobody told me I would not be prosecuted. And then you have an affidavit from an Assistant United States Attorney saying that he had told him that he would not be prosecuted.
Erwin N. Griswold: But he also had within the week before his testimony.
Byron R. White: Well, he also had--
Erwin N. Griswold: The explanation from the US Attorney that no promise had been made.
Byron R. White: Yes.
Erwin N. Griswold: And Taliento may have interpreted whatever had been said to him two-and-a-half years before differently than Mr. DiPaola interpreted that.
Byron R. White: That word “nobody” has a meaning in the English language, does it not?
Erwin N. Griswold: Yes, it does.
Byron R. White: And DiPaola states under oath that he did tell him that he would not be prosecuted?
Erwin N. Griswold: That is correct.
Byron R. White: And the witness says nobody told me that I would not be prosecuted. You can not really on that record say that there was, could be no finding of perjury here, could you tell it?
Erwin N. Griswold: But it seems to me that it is less than perjury, when the witness has spent a week with the Federal Attorneys just before this testimony in which they have made it perfectly clear to him that he could still be prosecuted, and he have had --.
Byron R. White: If he did not testify? But by this time, he had testified the way the government wanted him to --
Erwin N. Griswold: No, but they—
Byron R. White: So, he delivered his part of the bargain.
Erwin N. Griswold: And Mr. Hoey had also apparently made it clear to him that even if he did testify, he would simply have to rely on the good faith and judgment of the Government. What I have in mind is could be the Taliento at one time thought he had an absolute promise. But that after this week of discussions with the Federal Attorney, he would no longer think he had an absolute promise because they told him that he did not have.
Warren E. Burger: It has the conflict which Justice White focused on between the affidavit of the Trial Assistant and the affidavit of the man who compared the case with at Trial. Has it ever been resolved by the District Court?
Erwin N. Griswold: I do no think the District Court saw it as a necessary conflict in --
Warren E. Burger: Do not you agree that there is a conflict as Justice White pointed out?
Erwin N. Griswold: I really think there is a conflict. That DiPaola apparently told Golden that he had made no promise and that in his own affidavit, he says he had made a promise. Now, whether this means that if he had forgotten it and remembered it again or whether it means that he is trying to get more definiteness two-and-a-half years later than he gave at the time of the trail to whatever statements were made.
Warren E. Burger: What if on a hearing before of the District Judge now, Mr. DiPaola retracted his affidavit and said that he had never given any such assurances for whatever reasons we may not be concerned now. Does that have much to do with the ultimate resolution of this issue?
Erwin N. Griswold: I really do not think so your Honor. Because I think even if we take this case at the worst for the Government, where you would have an absolute promise of immunity made to the witness. No knowledge of that by the Government lawyers at the time of the Trial. The witness assured that he had no immunity. The witness forgetting or thinking that his prior grant was no longer operated and stating that he has no immunity though he making it clear, he hopes he has not been prosecuted that he hopes he would not be prosecuted.
Warren E. Burger: I am a little puzzled by your suggestion with the hypothetical situation. Suppose these were more specific. The hearing was held and DiPaola, was called and took the stand and admitted that his affidavit submitted in this case was false, and he had made it out of sympathy for this petitioner and out of an old friendship with their family, this is—
Erwin N. Griswold: No, I agree, in that situation, the case would be over. There would be no question at all.
Speaker: You agree you have to decide in which time he was not telling the truth?
Erwin N. Griswold: Well, that is right.
Speaker: Would not you?
Erwin N. Griswold: That is right. But what I am saying is even if DiPaola’s affidavit is accepted as absolutely true, I do not think that there was any perjury. Perhaps, Justice Stewart sees this one question that is a possibility of perhaps perjury. I think in the context of this witness testifying in that trial and what had been told him the week before, at worst, it was an incomplete answer.
Thurgood Marshall: As the representative of United States Government, which one of these three statements from another member of the United States Government with the DiPaola, which one should we take?
Erwin N. Griswold: I think—
Thurgood Marshall: He signs as the Assistant United States Attorney, he does not sign as an individual?
Erwin N. Griswold: I think this Court should -- unless it wants to send the case back for an evidentiary hearing that this Court should accept Mr. DiPaola’s statement as true.
Thurgood Marshall: Which one?
Erwin N. Griswold: His affidavit as true, that he did tell Taliento that he would not prosecute if he testified at the Trial.
Thurgood Marshall: What about his statement to Mr. Golden that he did not?
Erwin N. Griswold: I think that should be accepted as true too that when he spoke to Mr. Golden, he did not tell Mr. Golden this.
Warren E. Burger: Or one of the two times, he was not telling the truth?
Erwin N. Griswold: But he may not have told the whole truth.
Warren E. Burger: And should that not be resolved by a finding of fact explicitly?
Erwin N. Griswold: I cannot argue strongly against a man for finding the fact in this case, but I do believe that even, if we take these statements at their worst against the Government. What we presented with is that case where the Government had overwhelming evidence against Mr. Giglio. A case in which, if there was any perjury at all, doubtful but I think there was no perjury. A case in which if there was any Government misrepresentation, it was honest and not in bad faith. The case in which the likelihood that at this case would tried over on the merits, the result would come out any different way. It is almost nil, and the two facts of the case that I have not talked about that -- I think I should mention. First is that Mr. Taliento gave a full confession when he was caught by his bank officials and told the whole story. All these checks went through his window. The checks had been supplied in by Mr. Giglio. It was not a very clever scheme. He was cashing these forged traveler’s checks. The computer in the bank in California where the checks had to be honored kicked them all out as stolen checks and he was confronted with this within days. And, he gave the whole story to the bank officials before anyone from the Government talked to him, who gave him any promises. The bank officials then that very night told in the FBI. He gave the same story to the FBI. Told the FBI also that he had a part of the money still due to him from Giglio, told the FBI where Giglio could be found and went with the FBI and they found Giglio with the money in his pocket $550.00 and large bills which approximately the amount that was to be given to Taliento. There is no real risk that any promises of immunity one way or the other would have affected the substance of this testimony in cheat because it was all fixed before any of these happen.
Speaker: But at least the harmless error argument.
Erwin N. Griswold: Yes. And secondly, that second point on that is this Jury knew, and this is what the District Court found. I think the District Court opinion is a wise opinion. This Jury knew the whole time that Taliento was a Government’s witness. That -- two years had passed and he had not been indited? That if he testify properly, he probably never would be indited. The Defense Lawyer spent almost this whole argument on the fact that Taliento was a biased witness. There is nothing that would be added by the fact that the Government had at one time promised immunity and then taken that promise back. In fact, I—
Thurgood Marshall: Nothing would have been subtracted if the US Attorney had put in his argument in that statement.
Erwin N. Griswold: That is true, that is true. But whether that, this was argument -- this is not evidence but argument.
Thurgood Marshall: What other testimony was there in the record at the time Giglio told of this, other than that one with?
Erwin N. Griswold: Other than Taliento, the fact that the FBI went out found Giglio where he was suppose to be, found him with this money in his pocket, and that Giglio presented no defense at all, introduced no witnesses.
Warren E. Burger: There are some suggestion here about entrapment, what evidence as distinguished from argument was introduced to --
Erwin N. Griswold: There is no evidence your honor of entrapment. No evidence at all.
Warren E. Burger: It was just an argument to the Jury? I see-
Erwin N. Griswold: It was just a wholly unfounded argument that Taliento to get himself off the book would try to bring Giglio in. But the evidence -- there is no evidence today. And, there is no reason just reading what happened to suspect that that evidence is all the other way around that it was Giglio’s idea. He had set it up. It was not a very great idea and they got caught. Taliento instead of being a good solid crook keeping it all to himself talked and the problem was the -- well, the problem with a re-trial in this case that ever came to that is that Taliento was a reluctant witness to begin with. And he testified and there is no evidence that he testified anyway other than truthfully. The thing that would be bad is that somehow, the pressure got to him and would not testify again. And instead of being able to get testimony that did correspond with the statements, he made when -- at the time that an un-suspicious time, that we have testimony that would be altered to now try to help his friend.
Warren E. Burger: What is that that prevents him being confronted to his prior testimony as to -- as a hostile witness if what you suggest developed?
Erwin N. Griswold: Unless he disappeared, that could be done. But I think the crux of the case now say this and sit down unless there are some further questions is that the Jury knew this was the Government’s witness. They knew everything they could know to know that the Government still had a weight hanging over his head. If the Government had no weight of hanging over his head, he would have been a freer witness than he was, as things turned out. Further that Giglio's testimony was within the -- what can be expected of a hostile witness and of a co-conspirator in a criminal trial was honest testimony as to what he had been promised or what he had been promised. There is simply nothing in this case that raises it to the level cases like Brady versus Maryland and Napue versus Illinois where there was real evidence that might have changed the outcome of this case, and where prosecutor had suppressed it or where there was known perjury that he did not correct. This is the kind of case that I believe in which the District Court and the Court of Appeals should have a certain amount of discretion and which this Court should be reluctant to undo with both the District Court and the Court of Appeals, some extent we were closer to the case. Both found was correct.